DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 12-21, in the reply filed on 8/25/2021 is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipscomb (US 2014/0335323).
Regarding claim 12, Lipscomb teaches a laminate structural material (Pg. 1, Paragraph [0002]). The laminate includes at least one, preferably a pair of, substrate layer and a reinforcing 
Regarding claim 13, Lipscomb teaches the laminates as discussed above with respect to claim 12. Lipscomb further teaches the panels may be formed with a 1 cm*10 cm*10 cm substrate and reinforcing layers (“the insulation material is adhered to an entirety of the inner surface”) (Pg. 12, Paragraph [0089]-[0090).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipscomb (US 2014/0335323).
Regarding claim 17, Lipscomb teaches a laminate structural material (Pg. 1, Paragraph [0002]). The laminate includes at least one, preferably a pair of, substrate layer and a reinforcing layer (Pg. 1, Paragraph [0009]). The susbtrate layers may be formed from multi-ply corrugated paperboards or cardboards (“first and second layer comprising corrugated cardboard”) (Pg. 2, Paragraph [0019]). The reinforcing layer may comprise a carbohydrate binder which includes a cellulose based material (“an insulation material adhered to the first and the second layer, the insulation material comprising cellulose”) (Pg. 5, Paragraphs [0049]-[0050]). The laminates are formed by adhesively bonding the substrate layers with a water-soluble material in the reinforcing layer (Pg. 2, Paragraph [0014]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (US 2014/0335323) as applied to claim 12 above, and further in view of Heiskanen et al. (US 2020/0056334).
Regarding claims 14-16, Lipscomb teaches the laminates as discussed above with respect to claim 12. 
Lipscomb is silent with respect to the corrugated paperboards of the substrate layer including an additional insulation material and that insulation material being starch.
Heiskanen teaches a corrugated board comprising an adhesive arranged to attach a fluted corrugated medium to a liner in which the adhesive comprises a starch and a microfibrillated cellulose (Abstract). The adhesive composition provides for a better adhesive hold (Pg. 2, Paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the corrugated paperboards of Lipscomb such that that they are formed using the adhesive to form the corrugated boards which contain a starch and a . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (US 2014/0335323) as applied to claim 17 above, and further in view of Gilpatrick et al. (US 2014/0054300).
Regarding claim 18, Lipscomb teaches the laminates as discussed above with respect to claim 17. Lipscomb teaches the laminates as being formed in containers (Pg. 4, Paragraph [0040]). 
Lipscomb is silent with respect to the laminates being formed into containers which are first formed by a blank.
Gilpatrick teaches materials formed for producing cartons (Pg. 1, Paragraph [0003]). The cartons may be first formed into a blank and then subsequently folded to form the containers (Pg. 1, Paragraph [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the laminates of Lipscomb which may be formed into containers such that the containers are first formed as blanks and are then folded to form a containers as taught by Gilpatrick which additionally teaches a container. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (US 2014/0335323) as applied to claim 17 above, and further in view of Smith et al. (US 2008/099195).
Regarding claim 19, Lipscomb teaches the laminates as discussed above with respect to claim 17. Lipscomb teaches the laminates as being formed in containers (Pg. 4, Paragraph [0040]). 

Smith teaches a method of forming an array of repeating blanks for forming packaging articles in which a continuous array of substrates are continuously fed along a press and providing perforations and cuts in order to form the repeating blanks (Abstract). The process allows for the reduction in the cost of manufacturing the blanks (Pg. 1, Lines 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the laminates which may be containers as taught by Lipscomb such that they are formed as blanks in a repeating process, such as the one taught by Smith, in order to reduce the cost of manufacturing the containers. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb (US 2014/0335323) as applied to claim 17 above, and further in view of Heiskanen et al. (US 2020/0056334).
Regarding claims 20-21, Lipscomb teaches the laminates as discussed above with respect to claim 17. 
Lipscomb is silent with respect to the corrugated paperboards of the substrate layer including an additional insulation material and that insulation material being starch.
Heiskanen teaches a corrugated board comprising an adhesive arranged to attach a fluted corrugated medium to a liner in which the adhesive comprises a starch and a microfibrillated cellulose (Abstract). The adhesive composition provides for a better adhesive hold (Pg. 2, Paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the corrugated paperboards of Lipscomb such that that they are formed using the adhesive to form the corrugated boards which contain a starch and a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783